Title: To John Adams from J. Marino, 14 January 1820
From: Marino, J.
To: Adams, John


				
					
					Boston Jany. 14th 1820
				
				Permit me, most Excellent sir, my intrusion of impart to you, that in a voyage from Great Britain for south America, in an english Vessel, I suffered Shipwreck, and was rescued by Capt. Paddock of the American Ship Eliza Barker, in which I arrived at New York on the 30 of November ulto. saving nothing but life.While at New York, I wrote to my friends in England, in Cadiz, in Madrid, in Valparaiso, in Buenos Ayres, in Venezuela and in Havana.In New York I received a loan, from a person I once obliged, of 400: dollars; which enable me to pay my expences there, to make some cloathes for present family, and to proceed to Boston, to wait here, in obscurity, answers from my friendsI arrived to Boston the 31. December, and obtained soon after two three rooms for our accommodation. One furnished for a parlour; another with two beds; and one with the necessary things for cookingYesterday morning I spent the last shilling! and last evening I received a note for the payment of two weeks’ rent!!My mind is much agitated at this moment, entirely unable to express myself with accuracy—but in such a dilemma, I thought proper to address to you these lines; thinking that one of my mother’s brothers gave  you a good reception, in Spain, at the revolution of the United States; and knowing your merits, your character, your talents and your virtues, by public papers.I am at the eve of perish by hunger or by cold; and unable to answer to a weekly rent; before two monthsI shall not ask favors to Spaniards subjects—and am unwilling to appear to the public.If you can afford me here, or in the country, any kind of comfort, I assure you to satisfy it, as soon as posible; and to be much oblige, for ever—but I request it should be privately.As I cannot have the honor, at present, to visit you, I send this by mail, expecting a line from you by the postPlease to excuse me, and to accept my cordial wishes for your welfare, and those of my consort (my second) and childrenI have the honr. to be very respectfy. / Most excellent Sir / Your mt. obt. huml. Servt.
				
					J. Marino
				
				
			